Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ms. Tiffany Roseman on 04/01/2021.
The application has been amended as follows: 

1. [[a]] A disposable undergarment comprising: 
a. [[A]] a waistband; 
b. [[An]] an outer surface; 
c. [[An]] an inner surface[[,]] that includes absorbent non-woven material, and [[an]] said inner surface is adapted for contact with a user; 
d. a pocket within an inner crotch area of the inner surface, where the pocket includes an opening; and 
e. a pad, where the pad inserts into the pocket through the opening, and includes a top surface with a series of channels across the surface, , the inside layer has a first density D1, the mid layer has a second density D2, and the outside layer has a third density D3, wherein D1<D2< D3 , and the outside layer forms an outermost surface of the pad to encourage fluid flow away from the user. 



Reasons for Allowance
The claims in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose or suggest all the features of claim 1. 
The following is an Examiner’s statement of reasons for allowance:
The claims were previously rejected over Schultz in view of Schmidt in view of Oetjen in view of Yang, and the features of previously rejected claim 6 have been incorporated into claim 1. Claim 1 has been further amended to recite that the outside layer is of density D3 so as to encourage fluid flow away from the user and form an outermost surface of the pad. Yang discloses an absorbent composite for use in an absorbent article (see absorbent composite in Fig. 5), and one of ordinary skill in the art would expect an absorbent article to include a backsheet to prevent the stoppage of fluid (see c. 1: 13 – 27, and claim 4). Furthermore, Schultz appears to illustrate a pad of typical absorbent article construction (see Fig. 1, 12), and absorbent pads are recognized as a type of absorbent article within the art. As such, neither Yang or Schultz disclose an absorbent pad for insertion in a pocket, wherein the outermost surface of the pad is formed by a densified outer layer that encourages fluid flow away from the user. Furthermore, modification of the already modified Schultz in view of Yang to exclude a backsheet would involve significant hindsight, especially in view of the additional limitations found in the claim.
Accordingly, claim 1 patentably defines over the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H PHILIPS whose telephone number is (571)270-5180.  The examiner can normally be reached on 8:00 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571) 272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.